Citation Nr: 1402578	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  11-29 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for recurrent tinnitus.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from September 1968 to September 1970.

The case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for an acquired psychiatric disorder, to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus was first manifest during active service and has persisted chronically since.


CONCLUSION OF LAW

Recurrent tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts he is entitled to service connection for tinnitus as directly related to active service.  Specifically, he notes he was exposed to acoustic trauma from artillery noise, while on active duty from 1968 to 1970.  He contends he first noticed his tinnitus in the late 1960s.  See September 2012 Private Audiological Examination.

A review of the Veteran's service treatment records does not reveal complaints or a diagnosis of tinnitus.  The Veteran's was provided a VA examination in January 2011.  The VA examiner opined that the Veteran's recurrent tinnitus is less likely as not related to his active service, based on audiometric findings of normal hearing at service discharge, no complains of tinnitus in Veteran service records, and current hearing test results within normal limits. 

However, the Veteran has provided a September 2012 opinion from Dr. Foss, a private audiologist.  After reviewing the Veteran's self-reported history, as well as physically examining the Veteran, Dr. Foss opined that it is quite likely that the noise exposure the Veteran suffered during his military service was the beginning of the Veteran's tinnitus.  Dr. Foss based his opinion on the Veteran's current level of hearing loss.

The Board observes that tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and persistent symptoms since service sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since separation from service.  Absent contradictory evidence of record, the Board finds the Veteran's statements that he has suffered from tinnitus since service are credible.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In addition, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails." 

As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.


ORDER

Service connection for recurrent tinnitus is granted.


REMAND

I. Bilateral Hearing Loss

The Veteran contends service connection for bilateral hearing loss is warranted as he was exposed to significant acoustic trauma in the form of artillery noise during active service.  In reviewing the evidence of record, the Board observes the Veteran submitted the results of a private audiogram preformed during September 2012.  The Board notes that the private audiologist did not provide an interpretation of the audiometric readings contained on the graphs.  38 C.F.R. §3.385.  The Board is precluded from interpreting pure tone threshold results in order to determine the severity of the Veteran's current hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (finding that neither the Board nor the RO may interpret graphical representation of audiometric data).  Accordingly, a remand is necessary to have these audiograms interpreted prior to a Board decision.

II. PTSD

The Veteran asserts entitlement to service connection for PTSD.  Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s). 38 C.F.R. § 3.304(f) (2013). 

The Veteran was provided with a VA evaluation for PTSD in January 2011.  Following an examination of the Veteran and review of the claims file, the VA examiner determined that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  However, the Board notes that the record contains a later diagnosis of PTSD during the course of the instant appeal.  See April 2012 Private PTSD Examination.  In light of the conflicting evidence of record, a remand is required to determine whether PTSD was the appropriate diagnosis at any point during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

Accordingly, the case is REMANDED for the following action:

1. Forward the veteran's claims file to a VA examiner for review.  The examiner should interpret the September 2012 private audiological findings from Craig A. Foss, Au. D. and provide numerical results.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed PTSD.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a) Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran has met the DSM-IV criteria for a diagnosis of PTSD at any point during the appeal period. 

(b) If the answer is no, please provide a full discussion regarding why the Veteran does not meet the diagnostic criteria, and also address the prior diagnosis of PTSD contained in the record.

(c) If the answer is yes, opine as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's claimed in-service stressors are adequate to support a diagnosis of PTSD.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


